Citation Nr: 1600734	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from January 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran was notified of that decision in August 2011.

The Veteran requested a travel board hearing before a Veterans Law Judge in his January 2013 substantive appeal.  However, he cancelled that request in October 2015.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In the January 2013 substantive appeal, the Veteran also appeared to assert that the July 2011 rating decision on appeal contained clear and unmistakable error (CUE), with regard to the RO's assignment of an effective date under the Nehmer case.  The RO had previously sent the Veteran several earlier letters in March 2012 and June 2012, which informed the Veteran that he may submit a CUE claim with respect to the assignment of an effective date in any unappealed VA decision.   Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can be reversed or amended where the evidence establishes CUE in the decision.  However, because the July 2011 rating decision is currently on appeal, there is no final RO decision that could be subject to a CUE claim, and therefore the issue of CUE is not in appellate status.  See Link v. West, 12 Vet. App. 39, 44-45 (1998) (holding that CUE claim does not exist, as a matter of law, where there is no prior final RO decision).  See also Best v Brown, 10 Vet. App. 322, 325 (1997).  

The Board also notes that the RO received additional VA treatment records following the issuance of the last statement of the case (SOC) dated in December 2012.  However, review of that evidence reveals that it is not relevant to the disposition of the effective date issue on appeal, such that a remand to the RO for issuance of a supplemental statement of the case (SSOC) is not required.  38 C.F.R. §§ 19.31, 19.37 (2015).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The claim for service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The earliest claim for service connection for ischemic heart disease was received on March 27, 2011.  

2.  The earliest date of claim for service connection for ischemic heart disease (March 27, 2011) is later than the date the disability arose (approximately 1995).   

3.  There is no RO decision that addressed service connection for ischemic heart disease prior to the July 2011 rating decision on appeal.  There is also no prior formal or informal claim for benefits for service connection for ischemic heart disease pending before VA on May 3, 1989, or received by VA between that date and August 31, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The effective date issue on appeal arises from disagreement with the effective date assigned upon the grant of service connection for ischemic heart disease in a July 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA treatment records, private medical evidence as identified by the Veteran, and a July 2011 VA heart examination.  For his part, the Veteran has submitted personal statements and additional private medical evidence.  The Veteran has not identified any outstanding, available evidence that is relevant to the effective date issue being decided herein.

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed his claim for service connection for ischemic heart disease.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case for the earlier effective date issue on appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Factual Background and Contentions

The Veteran served on active duty in the United States Air Force from January 1970 to January 1974.  He served in the Republic of Vietnam during the Vietnam Era. 

In March 1981, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension).  In particular, he claimed service connection for a skin disease of the feet.  There was no mention of heart disease.  

A June 1981 VA examination revealed mild hypertension.  There was no mention of ischemic heart disease.  In fact, upon examination, the cardiovascular system was normal.  A June 1981 X-ray of the chest accompanying the VA examination revealed a normal cardio-thoracic ratio.  There was no evidence of congestive heart failure. 

In an August 1981 rating decision, the RO granted service connection for dermatophytosis (a skin condition) of both feet.  There was no mention of heart disease in this rating decision.  

Private treatment records dated throughout 1995 first revealed treatment for coronary artery disease and a myocardial infarction.  It was noted there was no previous history of heart disease for the Veteran.  

Effective August 31, 2010, ischemic heart disease (including coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e).  

On March 27, 2011, the Veteran filed a formal claim (VA Form 21-526EZ) for service connection for ischemic heart disease due to herbicide exposure.

In a July 2011 rating decision, the RO granted service connection for ischemic heart disease and myocardial infarction.  The condition was presumptively service-connected on the basis of Agent Orange exposure due to qualifying service in Vietnam.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Based on the receipt of the Veteran's March 27, 2011, claim within one year of the date of the liberalizing law, the RO assigned an effective date of August 31, 2010, for ischemic heart disease, which is the date of the liberalizing law.  See 38 C.F.R. § 3.314(a)(1).   

The Veteran has contended that the effective date assigned for the grant of service connection for ischemic heart disease is incorrect.  He seeks an earlier effective date of June 1995, which when he was first diagnosed and treated for coronary artery disease.  The Veteran has not identified any earlier adjudicated or unadjudicated claim for service connection for ischemic heart disease, which would support an earlier effective date.  See August 2011 notice of disagreement (NOD); January 2013 VA Form 9.


III.  Law and Analysis  

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Accordingly, the Board concludes that the Veteran was a "Nehmer class member" as defined in the law because the Veteran served in Vietnam and was diagnosed with a covered herbicide disease - ischemic heart disease.

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

As to 38 C.F.R. § 3.816(c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

In this case, the RO assigned an effective date of August 31, 2010, for the grant of service connection for ischemic heart disease in accordance with the liberalizing law provisions of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  Effective August 31, 2010, ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  Moreover, as of August 31, 2010, the Veteran met the eligibility criteria for the benefits at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  That is, as of August 31, 2010, the Veteran already had a diagnosis of ischemic heart disease.  See e.g., 1995 private treatment records; July 2011 VA heart examination (referring to earlier 1995 diagnosis).  When the Veteran subsequently filed his initial claim for service connection for ischemic heart disease on March 27, 2011, it was within one year of the date of the liberalizing law for presumptive service connection for ischemic heart disease.  As such, 38 C.F.R. § 3.114(a)(1) dictates the current effective date.  Based on the receipt of the Veteran's March 27, 2011, claim within one year of the date of the liberalizing law, the RO established an effective date of August 31, 2010, for ischemic heart disease.  See 38 C.F.R. § 3.314(a)(1); 3.400(p).  
  
Upon review of the evidence of record, an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is not warranted under the Nehmer provisions.  

With regard to the earliest date of claim, the claims folder contains no communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for ischemic heart disease either pending before VA on May 3, 1989, or received by VA between May 3, 1989, and the effective date of the presumptive regulation for the covered disease (here August 31, 2010).  38 C.F.R. §§ 3.1(p), 3.155(a), 3.816(c)(2).  In making this determination, the Board has considered that, under the Nehmer provisions of 38 C.F.R. § 3.816(c)(2)(i), a claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  

In particular, the Board has considered whether the Veteran's March 1981 formal claim for service connection for a skin disease of the feet constitutes a pending claim for ischemic heart disease.  In order for this statement to be construed as a claim for this disability, the Veteran must "identify the benefit sought."  38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  His identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought."  23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88.  Indeed, VA has never been obligated to read a claimant's mind, but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").

The Veteran's March 1981 formal claim for service connection for a skin disease of the feet does not specifically mention heart disease or any symptoms of heart disease.  Thus, it did not identify the benefit sought in accordance with 38 C.F.R. § 3.155(a).  In this respect, in order to identify the benefit sought, a claimant may merely refer to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  However, neither the Veteran's March 1981 claim for service connection nor any other statement of record from the Veteran prior his March 2011 claim identified any heart disorder or symptoms thereof.  

Moreover, the Veteran did not show an intent to apply for benefits for ischemic heart disease.  38 C.F.R. §§ 3.1(p), 3.151, 3.155(a).  The Veteran did not mention or identify any heart disability or symptoms resulting from herbicide exposure.  Rather, he requested service connection for a skin disease of the feet.  If he intended to file for service connection for a heart disorder in the 1970s, 1980s, 1990s, or early to mid-2000s, there is no logical reason why he would not have stated so in his various statements.  The fact remains that no prior statement of record from the Veteran indicated that he intended to seek service connection for ischemic heart disease.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet App. 327, 330 (1993); see also Cintron, 13 Vet. App. at 259.  

In addition, the claims folder does not contain any earlier rating decision or Board decision in which the RO or the Board adjudicated a claim for service connection for ischemic heart disease in the 1970s, 1980s, 1990s, or early to mid-2000s.  See 38 C.F.R. § 3.816(c)(1), (c)(2)(ii).  In making this determination, the Board has considered that a prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

In this regard, in an earlier August 1981 rating decision, the RO adjudicated a claim for service connection for a skin disease to the feet.  However, in this August 1981 rating decision, the RO did not discuss a diagnosis or symptoms of heart disease.  Indeed, the RO did not mention any heart disorder in this decision, even implicitly.  In summary, there is no reasonable basis to construe this earlier rating decision as denying compensation for service connection for ischemic heart disease, even implicitly.  38 C.F.R. § 3.816(c)(2)(ii).  

The Board is aware that "the 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well, based on several factors.  Adams, 568 F.3d at 962-63.  However, in the instant case, there was no explicit or implicit reference to a heart disorder in any earlier RO decision prior to the July 2011 rating decision on appeal, and there was no earlier informal claim from the Veteran for service connection for ischemic heart disease.  It follows that the "implicit denial rule" holdings do not change the Board's denial of this earlier effective date claim in the present case.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams, 568 F.3d at 963-64) (the four factors to be considered includes: (1) the specificity of the claims or the relatedness of the claims; (2) the specificity of the adjudication; (3) timing of the claims; and (4) whether the claimant is represented).  

With regard to the date the disability arose, the evidence must show a diagnosis of one of the presumptive conditions and the date of the diagnosis.  See Veterans Benefits Administration (VBA) Fast Letter No. 10-04 at page 23 (February 10, 2011).  There is evidence of the existence of ischemic heart disease in 1995 based on private treatment records.  In any event, the date of claim (March 27, 2011) is clearly later in time than the date the heart disability arose (1995).  Thus, the currently assigned effective date of August 31, 2010, for the grant of service connection for ischemic heart disease is correct.  

The Board acknowledges that the Veteran was diagnosed with mild hypertension at an earlier June 1981 VA examination.  With regard to service connection on a presumptive basis due to herbicide exposure, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In addition, for purposes of presumptive service connection due to herbicide exposure, the term "ischemic heart disease" does not include hypertension.  38 C.F.R. § 3.309(e), Note 3 (codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 52,202 - 53,205 (August 31, 2010).  

The Board also acknowledges that, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001). Training Letter 10-04 at page 19 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id. at 20.   

As provided by 38 C.F.R. § 19.5 (2015), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  However, the Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C. § 7104(c) (2015).  Thus, the Board is not bound by VBA Fast Letter No. 10-04 (February 10, 2011).  The Board further notes that the regulation pertaining to Nehmer claims, 38 C.F.R. § 3.816, incorporates the Stipulation and Order and is clear and specific with regard to the assignment of effective dates.  As discussed above, the Veteran does not meet the criteria for an earlier effective date under that regulation.

Accordingly, as an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is not warranted, this issue must be denied.  38 U.S.C.A. § 5107(b).  



ORDER

An effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is denied.  


REMAND

The AOJ issued a January 2015 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran later submitted a February 2015 notice of disagreement (NOD) with the January 2015 rating decision.  To date, however, the AOJ has not issued a SOC.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the service connection issue is REMANDED for the following action:

The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.   The SOC should include a discussion of all relevant evidence considered and citation to all pertinent laws and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


